 



Exhibit 10.37
TOTAL SYSTEM SERVICES, INC.
Annual Base Salaries for Named Executive Officers
Approved January 30, 2008
     Upon the recommendation of the Compensation Committee, on January 30, 2008
the Board of Directors of Total System Services, Inc. approved the following
base salaries for its named executive officers, effective January 1, 2008.

              Name   Position   Base Salary
 
           
Philip W. Tomlinson
  Chairman of the Board and Chief Executive Officer   $ 791,000  
M. Troy Woods
  President and Chief Operating Officer   $ 610,000  
William A. Pruett
  Senior Executive Vice President and Chief Client Officer   $ 440,000  
Kenneth L. Tye
  Senior Executive Vice President and Chief Information Officer   $ 440,000  
James B. Lipham
  Senior Executive Vice President and Chief Financial Officer   $ 382,250  

